Citation Nr: 0533763	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  98-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for cirrhosis of the 
liver.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1965 to November 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The veteran's appeal was remanded to the RO for the issuance 
of a statement of the case in March 2005, and was returned to 
the Board for appellate consideration in October 2005.  

In written statements dated in September 2005, the veteran 
withdrew his claims of entitlement to service connection for 
a foot disability and for an earlier effective date for the 
grant of a total rating based on unemployability.  The 
veteran also withdrew his request for a hearing before the 
Board.  The Board also notes that the veteran has clarified 
that he seeks service connection for bronchitis.  


FINDINGS OF FACT

1.  There is no competent evidence of a disability manifested 
by chronic cough, and chronic bronchitis was not manifest 
during service and is unrelated to the veteran's service.  

2.  Cirrhosis of the liver was not manifest during service or 
within one year thereafter, and is unrelated to the veteran's 
service.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the instant claim was received in 
December 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board concludes that the veteran has been informed of the 
evidence necessary to substantiate his claim.  A Statement of 
the Case, issued in April 2005, provided notice to the 
veteran of the evidence necessary to support his claim.  A 
supplemental statement of the case dated in May 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.

Moreover, letters dated in June 2002, April 2003, and 
September 2005 also instructed the veteran regarding the 
evidence necessary to substantiate the claim and requested 
that he identify evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA and private treatment records have been 
obtained.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, he indicated in September 
2005 that he had no additional evidence to submit.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
pulmonary or liver health.  He complained of epigastric 
discomfort in July 1966 but was found to have mild gastritis.  
Chest 
X-rays in September 1968, November 1968, and October 1985 
were noted to be unremarkable.  On reenlistment examination 
in September 1976, the veteran denied shortness of breath, 
chronic cough, and jaundice.  He also denied such symptoms on 
discharge examination in September 1985.

In his original claim for service connection, submitted in 
June 1997, the veteran did  not indicate either chronic cough 
or cirrhosis.  

A January 1999 medical certificate from a private physician 
indicates that the veteran had lower abdominal pain with 
dysuria.  The diagnosis was cystitis.

Upon VA examination in February 1999, the veteran complained 
of right lower quadrant pain since 1967.  He reported that he 
had undergone cystoscopy and was given medication.  Physical 
examination of his abdomen revealed no tenderness or 
organomegaly.  The abdomen was flat and soft.  The diagnosis 
was history of gastritis.  

Private treatment records dated in June and July 1998 
indicate rule out liver cirrhosis.  The report of an August 
2000 private liver ultrasound indicates an impression of 
"consider fatty liver with sign of cholecystitis."   Post 
hepatic cirrhosis is noted in September 2000.  A January 2001 
treatment note questions whether cirrhosis was ruled out.

A VA rheumatology clinic record dated in December 2001 
indicates the veteran's report of intermittent right upper 
quadrant pain.  The provider indicated that such might be 
secondary to the veteran's fatty liver.  She noted that the 
veteran had been previously advised to follow up with his 
gastroenterologist.  

An April 2002 treatment record from the veteran's private 
physician indicates that he had right upper quadrant pain.  
The physician opined that the pain might be related to fatty 
liver or cirrhosis.  

In March 2003, the veteran complained of a cough.  The 
assessment was possible acute bronchitis.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Cirrhosis of the liver will be granted service connection if 
it is manifest to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Chronic Bronchitis

Having carefully reviewed the evidence of record, the Board 
concludes that service connection for a chronic bronchitis or 
cough is not warranted.  The veteran was seen for an upper 
respiratory tract infection in August 1965 and for bacterial 
pharyngitis in June and July 2970.  His lungs and chest were 
clear.  He denied coughing in March 1974.  Similarly, in 
September 1976, his lungs and chest were normal and he denied 
a chronic cough.  In January 1984 he complained of a dry 
cough, but the September 1985 X-ray again disclosed a normal 
chest and lungs.  Moreover, post service medical records do 
not establish a chronic respiratory disability.  There were 
harsh breath sound sin May 2002 and a complaint of a 
recurrent cough in March 2003, but at best, there was a 
suspicion of acute bronchitis.  There is no competent 
evidence of chronic bronchitis or competent evidence linking 
bronchitis to service.  

The veteran asserted in his May 2005 substantive appeal that 
he had chronic bronchitis due to respiratory tract infection 
that could be a reaction to polluted air or asbestos 
exposure.  However, the veteran is a layman and his own 
attempt at self-diagnosis is not competent.  There remains no 
competent evidence of a chronic post-service disability and 
no competent evidence linking a post-service disability to 
service.

The preponderance of evidence is against the veteran's claim 
of entitlement to service connection for a chronic cough.  
Accordingly, as there is no evidence of a chronic cough in 
service and no evidence of a current disability manifested by 
a chronic cough, the claim must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Cirrhosis of the Liver

The Board also concludes that service connection for 
cirrhosis of the liver is not warranted.  In this regard the 
Board observes that various notations regarding the veteran's 
liver have been made in his post-service medical records.  
Fatty liver was diagnosed in August 2000.  However, there is 
no competent evidence that the veteran's current liver 
disease was manifested during his military service or is 
otherwise related to his service.  The record is likewise 
devoid of any evidence demonstrating that cirrhosis was 
manifested within one year of the veteran's discharge from 
service.  In sum, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for cirrhosis of the liver, and the claim must be 
denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
  



ORDER

Entitlement to service connection for a chronic cough is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied. 




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


